Per Curiam.

We adopt the findings but not the recommendation of the board. Respondent is hereby suspended from the practice of law in Ohio for six months. Costs taxed to the respondent.

Judgment accordingly.

*372Moyer, C.J., A.W. Sweeney, Wright and F.E. Sweeney, JJ., concur.
Douglas, J., dissents with opinion.
Resnick, J., dissents and would follow the panel’s recommendation that respondent be suspended from the practice of law for one year.
Pfeifer, J., dissents and would suspend respondent for two years, but would stay the suspension during respondent’s good behavior.